DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
2	The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending application No. 15/744,566, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 78-93, 96-102 and 104-107 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2016/0250831 A1) teaches a method of treating a substrate comprising providing a substrate and providing a biomaterial to be affixed to the substrate, the biomaterial comprising polypeptides characteristic of one or more silk or wool protein types and subjecting the substrate and biomaterial to reactive species from a plasma generated by an atmospheric plasma apparatus until the biomaterial affixes to the substrate (see claim 1). However, the closest prior art of record (US’ 831 A1) does not teach or disclose a method of making a silk fibroin material comprising the septs of preparing a silk fibroin solution comprising low molecular weight silk fibroin-based protein fragments, coating the surface of the material with the silk fibroin solution and drying the surface of the material as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art fabrics silk coating formulation.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761